DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 6, 7, 8, 9, 10,12,13,14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2: the claim recites “both sides of the foot member.” The claim implicitly assumes two sides, but the sides are not defined by the claims so “both sides of the foot member” lack proper antecedent basis. 
Regarding claim 4: “the inner circumference of the foot member” lacks proper antecedent basis.
Regarding claim 5: the claim recites at least a third groove, but depends from claim which only defines a first groove.  It is unclear if the claim requires a second groove.
Regarding claim 6: “the top surface of the foot member” lacks proper antecedent basis.
Regarding claim 7: the claim recites at least a fourth groove, but depends from claim which only defines a first groove.  It is unclear if the claim requires a second and third groove.
Regarding claim 9: “the inside” lacks proper antecedent basis, the claim does not define which direction is considered to be “the inside.” And “the inner circumference of the foot member” lacks proper antecedent basis.
Regarding claim 12: the claim recites, “at least one layer composed of HDPE, a barrier layer comprising EVOH.”  The cope of this claim is unclear.  Does the claim require the HDPE and EVOH layers, or only one of said layer?  The applicant is required to provide correction and/or clarification.
Also, it is not clear if “a barrier layer” is in addition to the first and second barrier layers recited in claim 1.  The specification and drawings appear to only disclose barrier layer 12, not an additional barrier layer.  Thus, the examiner shall interpret “a barrier layer comprising EVOH” as requiring that the first or second barrier layer of claim 1 be EVOH. But the applicant is required to provide clarification and/or correction.
Regarding claim 14: the claim recites, the vessel further comprising “two half-shells.”  It is not clear if these are in addition to the already recited “at least one half-shell” from claim 1.  Clarification and/or correction is required.  
The examiner assumes that the applicant means that there is a total of two half-shells.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanezaki (US 2017/0268724).
Regarding claim 1: Kanezaki discloses A high-pressure vessel (fig 1) comprising: a cylinder, forming a middle region (i.e. the elongated straight portion, fig 1) of the high-pressure vessel, composed of a multilayer composite plastic (14,¶¶0019-0020, fig 1 and 2) comprising a first barrier layer (22, fig 2, ¶0020); at least one half-shell (i.e. the domed end portion), at an axial end of the cylinder, composed of a multilayer composite plastic (14, ¶¶0019-0020, fig 1 and 2) comprising a second barrier layer (22, fig 2, ¶0020); a substantially rotationally symmetrical insert member (30, fig 1) having a foot member (36, fig 1) at that end thereof which faces an interior of the high-pressure vessel, the foot member having a diameter that is greater than a diameter of a middle region (i.e. the region near lead line 42, fig 1) of the insert member, wherein the foot member is configured to substantially form a hollow cone or hollow cylinder (fig 1) and at least a first groove or recess (i.e. groove formed by female screw 46, at lead line 46, fig 1, ¶0041) filled with the multilayer composite plastic of the at least one half-shell (see figs 1 and 2), and which is configured to extend around at least in certain portions on an inner circumference of the foot member.
Regarding claim 9: Kanezaki, as applied above, discloses a sleeve (52, ¶¶0042,0044,0053, figs 1 and 2) arranged radially on the inside in relation to the first groove, on an inside in relation to the inner circumference of the foot member.
Regarding claim 10: Kanezaki, as applied above, discloses wherein the multilayer composite plastic of the half-shell is pushed by the sleeve against the inner circumference of the foot member and into the first groove (figs 1 and 2, ¶¶0044,0053).
Regarding claim 11: Kanezaki discloses wherein the multilayer composite plastic of the cylinder transitions into the multilayer composite plastic of the half-shell (as depicted in figure 1).
Regarding claim 12: see the §112 discussion which is incorporated herein. Kanezaki discloses wherein the multilayer composite plastic of the half-shell comprises at least one layer (20a, fig 2) composed of HDPE (¶0020), a barrier layer (22) comprising EVOH (¶0020). 
Regarding claim 13: Kanezaki discloses wherein the multilayer composite plastic of the half-shell further comprises one or more of a second HDPE layer (24b, fig 2, ¶0020), and at least one adhesion-promoter layer (20b, fig 2, ¶0019).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki, as applied to claim 1 above, in further view of DE 10 2015 105 901 (Muller).

    PNG
    media_image1.png
    407
    494
    media_image1.png
    Greyscale



Regarding claim 2: the above §112 discussion is incorporated herein. Kanezaki, as applied above, does not disclose wherein the multilayer composite plastic of the half-shell is arranged axially on both sides of the foot member.  
Muller, however, discloses a similar pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller teaches that the boss member (5) has a foot member that extends radially outward (Fig. 1). Mueller teaches that the foot member has a plurality of projections (11) that form a plurality of grooves (recesses 12) arranged on an inner circumference, bottom surface, and top surface (i.e. the region in the above annotated figure called out as “third groove”) of the foot member and that are filled with the plastic of the liner (Fig. 2, p. 4, Il. 12-15 of attached translation). Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, Il. 23-45).  
Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art, to have modified Kanezaki so that the multilayer composite plastic of the half-shell is arranged axially on both sides of the foot member, as taught by Muller, for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, Il. 23-45).  Further, the modification would create additional engagement surfaces between the foot and liner, making the liner less likely to separate from the foot.
Regarding claims 3, 5, 7: the above §112 discussions are incorporated herein. Kanezaki, as applied to claim 1 above, does not disclose wherein the foot member has at least a second, third or fourth groove which are filled with the multilayered composite plastic of the half shell.
Mueller teaches a pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller teaches that the boss member (5) has a foot member that extends radially outward (Fig. 1). Mueller teaches that the foot member has a plurality of projections (11) that form a plurality of
grooves (recesses 12) arranged on an inner circumference, bottom surface, and top
surface of the foot member and that are filled with the plastic of the liner (Fig. 2, p. 4, Il. 12-15 of attached translation).  The plurality of recesses form a second, third and fourth groove on the foot member, as called out in the above annotated figure. Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, Il. 23-45).
Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kanezaki to include a second, third and fourth groove, as taught by Muller, for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, Il. 23-45).  Further, the filled grooves would create additional engagement surfaces between the boss and liner, making the liner less likely to separate from the boss.
Regarding claim 4: Muller, as applied above, discloses wherein, adjacent to the inner circumference of the foot member, the second groove extends around at least in certain portions on the base of the foot member, the base facing the vessel interior (see above annotated figure).
Regarding claim 6: Muller, as applied above, discloses wherein, the third groove extends around at least in certain portions on the top surface of the foot member, the top surface facing the outer side of the vessel (see above figure).
Regarding claim 8: Muller, as applied above, discloses wherein, in the vicinity of the outer circumference of the foot member, the fourth groove extends around at least in certain portions on the base of the foot member, the base facing the vessel interior (see above annotated figure). 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki, as applied to claim 1 above, in view of Kusaba (US 2017/0284601).
Regarding claim 14: the above §112 discussion is incorporated herein.  Kanezaki, as applied above, does not disclose two half-shells at axial ends of the cylinder.  Kanezaki discloses two half-shells (i.e. domed end portions) but only one of the half-shells includes an insert member. Note that the examiner is interpreting this claim as requiring an insert member, as recited in claim 1, at each half shell.  
Kusaba, however, discloses a very similar pressure vessel with (fig 1) with two half-shells (i.e. domes end portions) each having an insert member (5, 6, fig 1, ¶0046).  
Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Kanezaki to have an insert member at the second half-shell, as taught by Kusaba, because it would allow for the vessel to be filled with hydrogen at one end, and for the hydrogen to be pumped out at the second end.  This would be desirable because it would allow for the tank to be refilled or drained without having to disconnect the piping leading to the dosing point.  
  Regarding claim 15: Kanezaki, as applied above, discloses a fibre material (12, fig 1, ¶0018), which encapsulates the cylinder and the two half-shells.
Kanezaki does not explicitly disclose that the fiber material is a composite material that includes one or more of carbon fibres, glass fibres, and epoxy resin.  Kusaba, however, discloses a very similar pressure vessel with a reinforcing layer (8, fig 1) that is a composite material that includes one or more of carbon fibres, glass fibres, and epoxy resin (¶0052).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the fiber material of Kanezaki to be a composite material that includes one or more of carbon fibres, glass fibres, and epoxy resin, as taught by Kusaba, because it is a known and useful way of forming a fiber reinforcing layer on a pressure vessel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-24 of copending Application No. 17/173,872 in view of Kanezaki.  
The claims of the present application are anticipated by claims 18-24, in various combinations, except for the disclosure of a cylinder forming a middle region of the pressure vessel.  But Kanezaki discloses a very similar pressure vessel including a cylinder forming a middle region (see above discussion, and figure 1).  Therefore, it would have been obvious to one of ordinary skill to have modified ‘872 to include a cylinder forming a middle region, as taught by Kanezaki, because it is a typical and useful way of forming pressure vessels.
This is a provisional nonstatutory double patenting rejection.



Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 21 of copending Application No. 17/234,074 (reference application) in view of Kanezaki,. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application disclose all of the limitations of the present claims except for the specific materials recited in claims 12 and 13.  However, Kanezaki discloses a very similar pressure vessel having a multilayer composite plastic that comprises the materials recited in claims 12 and 13.  See the above discussion of Kanezaki, which is incorporated herein.  Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the reference claims to include the recited materials for the multilayered composite plastic, because the the materials would prevent hydrogen from escaping from the pressure vessel (see Kanezaki ¶0021).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18-20 of copending Application No. 17/233,502 in view of Kanezaki and Kusaba. The reference claims recites all of the limitations of the present claims, except for a multilayer composite plastic layer (claims 1, 12 and 13) and a fiber material comprising a composite material as recited in claim 15.  These materials are well known for pressure vessels and taught in the art by Kanezaki and Kusaba.  The discussion of Kanezaki and Kusaba are incorporated herein. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the reference claims to include said elements, as taught by Kanezaki and Kusaba, because the multilayer composite plastic layer would prevent hydrogen from escaping (Kanezaki, ¶0021) and the fiber material would provide mechanical strength to the pressure vessel.  
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20110108557 discloses a pressure vessel with an insert member
20080251520 discloses a pressure vessel with an insert member

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733